Name: Commission Regulation (EEC) No 2695/85 of 25 September 1985 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 9 . 85 Official Journal of the European Communities No L 255/21 COMMISSION REGULATION (EEC) No 2695/85 of 25 September 1985 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1312/85 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1372/85 (3), as last amended by Regulation (EEC) No 2409/85 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1372/85 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 25 September 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183 , 16. 7. 1980, p. 1 . 0 OJ No L 137, 27. 5. 1985, p. 22. 0 OJ No L 139, 27. 5. 1985, p. 41 . (4) OJ No L 228, 27. 8 . 1985, p. 7. No L 255/22 Official Journal of the European Communities 26. 9. 85 ANNEX to the Commission Regulation of 25 September 1985 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) OCT heading No Week No 28 from 7 to 13 October 1985 (') Week No 29 from 14 to 20 October 1985 (') Week No 30 from 21 to 27 October 1985 (l) Week No 31 from 28 October to 3 November 1985 (') 02.01 A IV b) 1 85,705 86,590 87,468 88,353 2 59,994 60,613 61 ,228 ' 61,847 3 94,276 95,249 96,215 97,188 4 111,417 112,567 113,708 114,859 5 aa) 111,417 112,567 113,708 114,859 bb) 155,983 157,594 159,192 160,802 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3658/84 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.